LIVINGSTON, Chief Justice;
On May 7, 1963, Jack Wilson filed before a Judge of the Circuit Court of Montgomery County a petition praying for his discharge in a habeas corpus proceeding. He was unsuccessful. The matters here involved were his two convictions for robbery in the Circuit Court of Tuscaloosa County on June 9, 1937.
On May 13, 1963, Jack Wilson petitioned this Court for writ of certiorari to the Circuit Court of Montgomery County, Alabama, to review the judgment rendered in that court on May 7, 1960, in the habeas corpus proceeding.
The Attorney General of the State of Alabama has filed a motion to strike the *403petition for certiorari, stating several grounds, among them, that appeal is the proper remedy to review the action of the trial court in habeas corpus proceedings.
Section 369, Title 15, Code 1940, authorizes an appeal from a judgment of the trial court denying a petition for writ of habeas corpus. Cf. Ex parte Keene, ante, p. 197, 153 So.2d 631; Ex parte Ward Raymond Lee, ante, p. 343, 155 So.2d 296; Ex parte Joseph L. Taylor, ante, p. 346, 155 So.2d 299; Ex parte John E. Burton, ante, p. 345, 155 So.2d 298, and Ex parte Joe Smith, ante, p. 344, 155 So.2d 297.
The state’s motion to strike the petition is due to be and is hereby granted. Petition for certiorari stricken.
On May 27, 1963, Jack Wilson filed in this Court a document, or instrument, entitled “Appeal from Habeas Corpus, Montgomery County, Circuit Court, Montgomery, Alabama, May 7th 1963. Sentenced June 9, 1937, Tuscaloosa County, Alabama (6th Judicial Court) Case Numbers 4061-4062. Robbery, Robbery, 50 years, 50 years (2 cases).”
This instrument, or document, is totally lacking in efficacy to support an appeal. It is unintelligible, does not contain any evidence taken on the habeas corpus proceeding, and contains no organization of the court as required by Supreme Court Rule 24, Title 7, Appendix, and no certificate of the Clerk of the Montgomery Circuit Court.
The appeal is dismissed on the authority of Tidwell v. State, 41 Ala.App. 296, 130 So.2d 206, and cases cited therein; Robert Moody Sparrow v. A. H. Evans et al., Ala., 152 So.2d 155,1 and cases therein cited. See also Griffin v. State, 258 Ala. 557, 63 So.2d 682.
Certiorari denied and appeal dismissed.
LAWSON, GOODWYN and COLEMAN, JJ., concur.

. Ante, p. 89.